Ariel Investment Trust c/o U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, Wisconsin 53202 November 24, 2015 VIA EDGAR TRANSMISSION United States Securities and Exchange Commission Division of Investment Management 100 “F” Street, N.E. Washington, D.C.20549 RE: ARIEL INVESTMENT TRUST (the “Trust”) Securities Act Registration No: 033-07699 Investment Company Act Registration No: 811-4786 Ariel Fund (S000005024) Ariel Appreciation Fund (S000005025) Ariel Focus Fund (S000005026) Ariel Discovery Fund (S000031125) Ariel International Fund (S000035291) Ariel Global Fund (S000035292) Ladies and Gentlemen: Pursuant to Rule 485(a)(2) of the Securities Act of 1933, as amended, (the “1933 Act”), and pursuant to the Investment Company Act of 1940, as amended (the “1940 Act”), and the regulations thereunder, transmitted herewith on behalf of the Trust is Post-Effective Amendment No. 58 to the Trust’s Registration Statement under the 1933 Act, and Amendment No.58 to the Trust’s Registration Statement under the 1940 Act, each filed on Form N-1A (collectively, the “Amendment”).The Amendment is being filed to reflect changes to the investment objective for Ariel International Fund and Ariel Global Fund. If you have any questions regarding the enclosed, please do not hesitate to contact the undersigned at (414)765-6620. Very truly yours, /s/ Alia M. Vasquez Alia M. Vasquez, Esq. Vice President For U.S. Bancorp Fund Services, LLC, as Administrator to the Trust
